Citation Nr: 1122366	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-07 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for status post compression laminectomy with interbody fusion L5-S1, and spondylolisthesis with degenerative disc disease T12, and L3 through S1 lumbar spine, currently rated as 40 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from January 1974 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of the Department of Veterans Affairs Regional Office (RO) located in Winston-Salem, North Carolina.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to the claim for an increased evaluation for the Veteran's service-connected status post compression laminectomy with interbody fusion L5-S1, and spondylolisthesis with degenerative disc disease T12, and L3 through S1 lumbar spine, the Veteran stated at his April 2011 hearing that his low back disorder had increased in severity since the time of the last VA examination conducted in December 2007.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). As such, an additional VA examination to determine the extent of any current low back disability is warranted.  

As it relates to the claim for a TDIU, in addition to the Veteran's service-connected low back disorder, service connection is also in effect for sciatic neuropathy of the left lower extremity, rated as 10 percent disabling; residuals of a left ankle injury, rated as 10 percent disabling; scar of the left hip, rated as noncompensable; scar of the midline of the lumbar spine, rated as noncompensable; and status post left iliac crest bone graft, secondary to decompression laminectomy with interbody fusion L5-S1 lumbar spine associated with status post decompression laminectomy with interbody fusion L5-S1, and spondylolisthesis with degenerative disc disease T12-L1, and L3-S1, lumbar spine, rated as noncompensable.  

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  While the Veteran was afforded a VA examination in January 2007 for his low back disorder, there were no other examinations performed in relation to his service-connected disabilities.  

At the Veteran's April 2011 hearing, his representative made reference to a VA vocational rehabilitation report that found the Veteran to be unemployable due to his service-connected disabilities.  It does not appear that a VA vocational rehabilitation folder has been associated with the claims folder.  

VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and must be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must obtain the Veteran's VA Vocational Rehabilitation and counseling folders and associate these documents with the claims folder.

2.  The AMC/RO will ascertain whether the Veteran has any further relevant medical or factual evidence pertaining to the severity of his low back disorder that is not currently of record, to include but not limited to treatment records, diagnoses, reports of clinical studies, and statements of physicians prescribing bed rest ("incapacitating episodes") for treatment.  The Veteran will be provided authorizations for release of any information, and the AMC/RO will secure any identified records. 

3.  The AMC/RO must schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected status post compression laminectomy with interbody fusion L5-S1, and spondylolisthesis with degenerative disc disease T12, and L3 through S1 lumbar spine.  The Veteran's claims file must be made available to the examiner(s) and the examiner(s) are requested to review the entire claims file in conjunction with the examination and note such review.

All tests and studies deemed necessary by the examiner(s) must be performed.  The examiner(s) must  

(1) Report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

(2) The examiner(s) must report if there is evidence of 	ankylosis.  

(3) The examiner(s) must also describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.

(4) The examiner(s) must note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) must so state.

(5) Complete detailed rationale must be given for all opinions and conclusions expressed.

4.  The AMC/RO must arrange for the Veteran to undergo appropriate VA examination(s) by qualified examiners, including orthopedic, neurologic, and skin/scar examinations, to determine the impact of his service-connected disabilities on his ability to maintain gainful employment.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) must include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays) and studies must be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings must be reported in detail.

The examiner(s) is (are) requested to answer the following:

Whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities, namely, status post compression laminectomy with interbody fusion L5-S1, and spondylolisthesis with degenerative disc disease T12, and L3 through S1 lumbar spine; sciatic neuropathy of the left lower extremity; residuals of a left ankle injury; scar of the left hip; scar of the midline of the lumbar spine; and status post left iliac crest bone graft, secondary to decompression laminectomy with interbody fusionL5-S1 lumbar spine associated with status post decompression laminectomy with interbody fusion L5-S1, and spondylolisthesis with degenerative disc disease T12-L1, and L3-S1, lumbar spine, either alone or in the aggregate, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner(s) must clearly outline the rationale for any opinion or conclusion expressed and all clinical findings must be reported in detail.  If any requested medical opinion cannot be given, the examiner(s) must state the reason(s) why.

5.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  To help avoid future remands, the AMC/RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the AMC/RO must readjudicate the remaining issues on appeal.  In addition, if the Veteran does not meet the schedular criteria for a grant of TDIU, the RO must determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b). If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


